Sed per Cur.

The words of the rule are express, that the notice must be given ten days at least before the commencement * of the term. It will be to no purpose to make .■ rules, if an interpretation of them directly contrary to L the words is admitted. It is true, that in the case of Bradley’s lessee v. Bradley, tried at Nisi Prius for Dauphin county, the court went into a motion for a new trial, though the full ten days notice had not been given. But in that cause a point of evidence had been reserved at the trial, which had left the whole matter open to inquiry until judgment entered.
Motion dismissed.
The defendant then brought a writ of error to the High Court of Errors and Appeals. The plaintiffs’ counsel upon inspecting the declaration, found that the damages were laid at 500I. though the verdict was for 678I. 13s. 2d. and prayed that the court, while the record was before them, would permit them to enter a remittitur for 178I. 13s. 2d. and take jtidgtnent for the residue; which, on the authority of Pick-wood v. Wright, Hen. Blackst. 643, the court granted, though much opposed by the defendant. (Vide Doug, no, in. Notes. 5 Burr.'2730.)